                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                           Plaintiff,                                             8:15CR177

         vs.
                                                                    ORDER ON APPEARANCE FOR
 BRYAN KAYSER,                                                    SUPERVISED RELEASE VIOLATION

                           Defendant.


        The defendant appeared before the court on February 12, 2019 regarding Amended Petition for Offender
Under Supervision [59]. Karen M. Shanahan represented the defendant. Matt E. Lierman represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to retain or
appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [37]. The
government’s oral motion to dismiss Petition [37] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary hearing.
Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe the defendant
violated the terms of supervised release and the defendant should be held to answer for a final dispositional
hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing
before Senior Judge Smith Camp in Courtroom 2, Third, Roman L. Hruska U.S. Courhouse, 111 South 18th
Plaza, Omaha, Nebraska, on March 28, 2019, at 10:30 a.m.
        The government moved for detention based upon risk of flight and danger. The defendant is not in
 federal custody and requests a detention hearing upon coming into federal custody. The defendant shall be
 afforded the right to a detention hearing upon coming into federal custody and the government's motion for
 detention is held in abeyance.
        The defendant shall be returned to the custody of Iowa state authorities pending the final disposition of
this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer with the correctional
officer having custody of the defendant.
        IT IS SO ORDERED.
        Dated this 12th day of February, 2019.

                                                             BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge
